--------------------------------------------------------------------------------

EXHIBIT 10.7

SAN JOSE WATER COMPANY
 
 
EXECUTIVE SUPPLEMENTAL
 
RETIREMENT PLAN
 
 
(As Amended and Restated Effective January 1, 2008)
 
 
i

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
     
I.
 
DEFINITIONS
 
2
       
 
II.
 
PARTICIPATION
 
5
         
III.
 
RETIREMENT BENEFIT
 
5
         
IV.
 
VESTING
 
11
         
V.
 
FUNDING NATURE OF THE PLAN
 
11
         
VI.
 
ADMINISTRATION OF THE PLAN
 
11
         
VII.
 
AMENDMENTS AND TERMINATION
 
12
         
VIII.
 
MISCELLANEOUS
 
12



 
ii

--------------------------------------------------------------------------------

 
 
THE SAN JOSE WATER COMPANY
 
EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
 
On July 22, 1992 the Board of Directors of the San Jose Water Company (the
“Company”) adopted the San Jose Water Company Executive Supplemental Retirement
Plan (the “Plan”).  The Plan is designed to supplement the retirement income of
a designated select group of management and/or highly compensated executives of
the Company.  The Plan has been amended on a number of occasions since its
adoption and is hereby further amended and restated, effective January 1, 2008,
to conform the provisions of the plan document to the applicable requirements of
Section 409A of the Internal Revenue Code and the Treasury Regulations issued
thereunder. The Plan as so amended and restated shall continue to function
solely as a so-called “top hat” plan of deferred compensation subject to the
provisions of the Employee Retirement Income Security Act of 1974 (as amended
from time to time) applicable to such a plan.


I.
DEFINITIONS

 
Wherever used herein the following terms have the meanings indicated:
 
1.1           “Accrued Benefit” means, at any time, the benefit computed in
accordance with Section 3.1 (as adjusted, if applicable, pursuant to Section
3.11).
 
1.2           “Actuarial Equivalent” has the meaning set forth in the San Jose
Water Company Retirement Plan.
 
1.3            “Affiliated Company” means (i) the Company and (ii) each of the
other members of the controlled group that includes the Company, as determined
in accordance with Sections 414(b) and (c) of the Code.
 
1.4           “Beneficiary” means the person or persons entitled, pursuant to
Section 3.6, to receive the Participant’s retirement benefit following his or
her death.
 
1.5           “Benefit Commencement Date” means the date on which the payment of
a Participant's retirement benefit is to commence pursuant to Section 3.2;
provided, however, that a Participant who wishes to have his or her retirement
benefit commence on a Deferred Benefit Commencement Date following his or her
Separation from Service must comply with the applicable election procedures set
forth in Section 3.3.
 
1.6           “Board of Directors” means the Board of Directors of San Jose
Water Company.
 
1.7           “Change in Control” means a transaction involving a change in
ownership or control of SJW Corp. which constitutes a Change in Control, as such
term is defined at the relevant time in the Executive Severance Plan (or any
successor plan) or, if the Executive Severance Plan ceases to exist and is not
succeeded by another similar plan, as it was last defined in the Executive
Severance Plan.
 
 
1

--------------------------------------------------------------------------------

 
 
1.8           “Code” means the Internal Revenue Code of 1986, as amended from
time to time.
 
1.9           “Committee” means the Executive Compensation Committee of the SJW
Corp. Board of Directors which shall administer the Plan in accordance with the
provisions of Article V hereof.
 
1.10         “Company” means San Jose Water Company and any successor to all or
a major portion of the assets or business of the San Jose Water Company.
 
1.11         “Compensation” means, for any calendar month, a Participant's
salary for such month plus any annual cash performance bonus paid to such
Participant in that month.  No other bonus or special compensation will be
included, except to the extent expressly provided otherwise, in accordance with
the applicable provisions of Code Section 409A, by the Committee administering
this Plan.
 
1.12         “Credited Service” has the meaning set forth in the San Jose Water
Company Retirement Plan.
 
1.13         “Death Benefit” has the meaning set forth in Section 3.10 of the
Plan.
 
1.14         “Deferred Benefit Commencement Date” means a date, later than the
normal Benefit Commencement Date determined under Section 3.2, on which the
Participant’s retirement benefit under Article III is to commence pursuant to a
timely deferral election made by such Participant pursuant to Section 3.3 of the
Plan.
 
1.15         “Early Retirement Date” means the first day of the month coinciding
with or next following the date when a Participant has both attained the age of
fifty-five (55) years and completed at least ten (10) years of Credited Service
with the Company.
 
1.16         “Eligible Employee” means any officer of the Company or any other
Employee who is part of a select group of management or an otherwise highly
compensated employee, as determined by the Committee in accordance with
applicable ERISA standards.
 
1.17         “Employee” means an individual for so long as he or she is in the
employ of at least one member of the Employer Group, subject to the control and
direction of the employer entity as to both the work to be performed and the
manner and method of performance.
 
1.18         “Employer Group” means (i) the Company and (ii) each of the other
members of the controlled group that includes the Company, as determined in
accordance with Sections 414(b) and (c) of the Code, except that in applying
Sections 1563(1), (2) and (3) for purposes of determining the controlled group
of corporations under Section 414(b), the phrase “at least 50 percent” shall be
used instead of “at least 80 percent” each place the latter phrase appears in
such sections and in applying Section 1.414(c)-2 of the Treasury Regulations for
purposes of determining trades or businesses that are under common control for
purposes of Section 414(c), the phrase “at least 50 percent” shall be used
instead of “at least 80 percent” each place the latter phrase appears in
Section  1.4.14(c)-2 of the Treasury Regulations.
 
2

--------------------------------------------------------------------------------


 
1.19         “Executive Severance Plan” means SJW. Corp Executive Severance
Plan, as amended from time to time.
 
1.20         “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended from time to time.
 
1.21         “Final Average Compensation” means, on any date, a Participant’s
average monthly Compensation for that consecutive thirty-six (36) calendar month
period within the last one hundred twenty (120) consecutive calendar months
ending on or immediately prior to such measurement date during which such
average Compensation is the highest.
 
1.22         “Normal Retirement Date” means the first day of the calendar month
coinciding with or next following the date when a Participant attains sixty-five
(65) years of age.
 
1.23         “Participant” means an Eligible Employee selected by the Committee
to participate in the Plan; provided, however, that such individual shall not
commence actual participation in the Plan until the date determined under
Article II.
 
1.2           “Plan” means the San Jose Water Company Executive Supplemental
Retirement Plan, as set forth in this document and in any amendments from time
to time made hereto.
 
1.25         “Qualified Joint and Survivor Annuity” has the meaning set forth in
the San Jose Water Company Retirement Plan.
 
1.26         “Retirement Benefit” means the monthly retirement benefit payable
under this Plan, calculated in accordance with Article III.
 
1.27         “San Jose Water Company Retirement Plan” means the San Jose Water
Company Retirement Plan, a tax-qualified defined benefit pension plan under Code
Section 401(a) which was adopted November 1, 1950, as such plan may be amended
and restated from time to time.
 
1.28         “Single Life Annuity” has the meaning set forth in the San Jose
Water Company Retirement Plan.
 
1.29         “Separation from Service” means the Participant’s cessation of
Employee status by reason of his or her death, retirement or termination of
employment.  The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or non-employee consultant) permanently decreases to a
level that is not more than twenty percent (20%) of the average level of
services he or she rendered as an Employee during the immediately preceding
thirty-six (36) months (or such shorter period for which he or she may have
rendered such service). Any such determination as to Separation from Service,
however, shall be made in accordance with the applicable standards of the
Treasury Regulations issued under Code Section 409A. In addition to the
foregoing, a Separation from Service will not be deemed to have occurred while
an Employee is on military leave, sick leave or other bona fide leave of absence
if the period of such leave does not exceed six (6) months or any longer period
for which such Employee’s right to reemployment with one or more members of the
Employer Group is provided either by statute or contract; provided, however,
that in the event of an Employee’s leave of absence due to any medically
determinable physical or mental impairment that can be expected to result in
death or to last for a continuous period of not less than six (6) months and
that causes such individual to be unable to perform his or her duties as an
Employee, no Separation from Service shall be deemed to occur during the first
twenty-nine (29) months of such leave.  If the period of leave exceeds six (6)
months (or twenty-nine (29) months in the event of disability as indicated
above) and the Employee’s right to reemployment is not provided either by
statute or contract, then such Employee will be deemed to have a Separation from
Service on the first day immediately following the expiration of such six
(6)-month or twenty-nine (29)-month period.
 
 
3

--------------------------------------------------------------------------------

 
 
1.30         “SJW Corp.” means SJW Corp., a California corporation which is the
corporate parent of the Company, or any successor to all or a major portion of
the assets or business of the SJW Corp.
 
1.31         “Specified Employee” means a “key employee” (within the meaning of
that term under Code Section 416(i)), as determined by the Executive
Compensation Committee of SJW Corp. in accordance with the applicable standards
of Code Section 409A and the Treasury Regulations thereunder and applied on a
consistent basis to all non-qualified deferred compensation plans of the
Employer Group subject to Code Section 409A.  The Specified Employees shall be
identified on December 31 of each calendar year and shall have that status or
the twelve (12)-month period beginning on April 1 of the following calendar
year.
 
1.32         “Ten Year Certain and Life Option” has the meaning set forth in
Section 3.5.
 
1.33         “Year of Service” has the meaning set forth in the San Jose Water
Company Retirement Plan.
 
II.
PARTICIPATION

 
Each Eligible Employee selected by the Committee for participation in the Plan
shall be promptly notified by the Company in writing of such selection and shall
become a Participant in the Plan on the first day of the first calendar month
next following the date of his or her selection for participation by the
Committee or such later date as the Committee shall specify, as set forth in the
notification from the Company.
 
III.
RETIREMENT BENEFIT

 
3.1           Retirement Benefit Formula. The actual Retirement Benefit to be
paid under this Plan to a vested Participant beginning on his or her Benefit
Commencement Date determined in accordance with Section 3.2 shall be calculated
on the basis of the following formula for determining a Participant’s normal
retirement benefit and shall be adjusted so that it is the Actuarial Equivalent
of such normal retirement benefit after taking into account any Benefit
Commencement Date prior to the Participant’s Normal Retirement Date and/or any
form of payment other than a Single Life Annuity for the Participant:
 
 
4

--------------------------------------------------------------------------------

 
 
-           The normal retirement benefit is a Single Life Annuity for the
Participant commencing on his or her Normal Retirement Date in a monthly  dollar
amount equal to two and two tenths percent (2.2%) of the Final Average
Compensation of such Participant multiplied by his or her Years of Service (not
to exceed twenty (20) years) plus one and one-tenth percent (1.1%) of the Final
Average Compensation of such Participant multiplied by his or her Years of
Service in excess of 20 years (not to exceed an additional ten (10) years), up
to a total not to exceed fifty-five percent (55%) of such Participant’s Final
Average Compensation; less the monthly retirement benefit payable to such
Participant from the San Jose Water Company Retirement Plan. The one and
one-tenth percent (1.1%) and fifty-five percent (55%) of Final Average
Compensation percentages stated above shall be increased to one and six tenths
percent (1.6%) and sixty percent (60%) respectively for Participants who are
credited with an Hour of Service, as defined in the San Jose Water Company
Retirement Plan, on or after November 1, 1999.  The amount of the offset for the
monthly retirement benefit paid from the San Jose Water Company Retirement Plan
shall be calculated on the basis of the single life monthly annuity under such
Plan commencing on the Participant’s Normal Retirement Date which is the
Actuarial Equivalent of his or her normal retirement benefit under such plan.
 
3.2           Benefit Commencement Date.  The following provisions shall govern
the date on which a vested Participant’s Retirement Benefit as calculated under
Section 3.1 shall commence, subject to the elective deferral provisions of
Section 3.3 and the mandatory deferral provisions of Section 3.12.  In the
absence of any deferral effected pursuant to Section 3.3 or 3.12, such date
shall constitute the Participant’s Benefit Commencement Date under the Plan.
 
(a)           The Benefit Commencement Date for a vested Participant whose
Separation from Service occurs on or after satisfying the requirements for a
Normal Retirement Date shall be the first day of the first calendar month
following such Separation of Service. The monthly retirement benefit which shall
commence at that time shall be in the amount calculated under Section 3.1 and
payable in the form of a Single Life Annuity. There shall be no actuarial
increase to the dollar amount of the Participant’s monthly retirement benefit
should the Benefit Commencement Date occur after his or her Normal Retirement
Date.
 
(b)           The Benefit Commencement Date for a vested Participant whose
Separation from Service occurs on or after satisfying the requirements for an
Early Retirement Date but before his or her Normal Retirement Date shall be the
first day of the first calendar month following such Separation from Service.
The monthly retirement benefit which shall commence at that time under Section
3.1 shall be payable in the form of a Single Life Annuity.  However, the dollar
amount of that monthly retirement benefit as calculated pursuant to Section 3.1
shall be reduced for the commencement of such benefit before the Participant’s
Normal Retirement Date in accordance with the early retirement reduction factors
set forth in the San Jose Water Company Retirement Plan as in effect on the
Benefit Commencement Date.
 
(c)           The Benefit Commencement Date for a vested Participant whose
Separation from Service occurs before satisfying the requirements for an Early
Retirement Date or a Normal Retirement Date shall be the first date of the first
calendar month on which he or she satisfies the requirements for an Early
Retirement Date or (if earlier) a Normal Retirement Date. The monthly retirement
benefit which shall commence at that time under Section 3.1 shall be payable in
the form of a Single Life Annuity. However, the dollar amount of that monthly
retirement benefit as calculated pursuant to Section 3.1 shall be reduced, in
accordance with the early retirement reduction factors set forth in the San Jose
Water Company Retirement Plan as in effect on the Benefit Commencement Date,
should such retirement benefit commence before the Participant’s Normal
Retirement Date.
 
 
5

--------------------------------------------------------------------------------

 
 
3.3           Election of Deferred Benefit Commencement Date. The following
provisions shall govern any election by a Participant to receive his or her
Retirement Benefit on a Deferred Benefit Commencement Date that is later than
the date on which his or her Retirement Benefit would otherwise commence in
accordance with Section 3.2:
 
(i)             An Eligible Employee participating in the Plan during the 2007
calendar year may elect a Deferred Benefit Commencement Date at any time on or
before December 31, 2007 by filing the appropriate deferral election form with
the Committee.


(ii)            An Eligible Employee who is first selected for participation in
the Plan after December 31, 2007 may elect a Deferred Benefit Commencement Date
by filing the appropriate election form with the Committee at any time prior to
the date his or her  participation in the Plan becomes effective.


(iii)           Should a Participant wish at any time after December 31,
2008  to change the Benefit Commencement Date in effect for him or her pursuant
to Section 3.2 (or any  Deferred Benefit Commencement Date in effect for him or
her at that time under this Section 3.3) to a later Deferred Benefit
Commencement Date, then such Participant must file the appropriate deferral
election form with the Committee at least twelve (12) months prior to the
Benefit Commencement Date or Deferred Benefit Commencement Date in effect at the
time for the Participant, and the deferral election shall in no event become
effective or otherwise have any force or applicability until the expiration of
the twelve (12)-month period measured from the date such election is filed with
the Committee. Accordingly, the new deferral election shall become null and void
should the Participant’s pre-existing Benefit Commencement Date or Deferred
Commencement Date occur within that twelve (12)-month period. The new Deferred
Benefit Commencement Date elected by the Participant must be a date that is at
least five (5) years later than the date on which the Participant’s Retirement
Benefit would have otherwise commenced in the absence of the new deferral
election.


3.4           Alternative Form of Benefit Payment.  In lieu of the Single Life
Annuity in which a Participant is to receive as his or her Retirement Benefit,
the Participant may elect an alternative form of benefit payment in accordance
with the following requirements:
 
(i)             A Participant who is married on his or her Benefit Commencement
Date (or any Deferred Benefit Commencement Date in effect for him or her in
accordance with the provisions of Section 3.3) may elect to receive his or her
Retirement Benefit in the form of the Qualified Joint and Survivor Annuity,
provided such election is made in accordance with the applicable requirements of
subparagraph (iii) below.
 
 
6

--------------------------------------------------------------------------------

 
 
(ii)           A Participant, whether or not married on his or her Benefit
Commencement Date (or any Deferred Benefit Commencement Date in effect for him
or her in accordance with the provisions of Section 3.3), may elect to receive
his or her Retirement Benefit in the form of the Ten Year Certain and Life
Option, provided such election is made in accordance with the applicable
requirements of subparagraph (iii) below.
 
(iii)          Provided the Qualified Joint and Survivor Annuity and the Ten
Year Certain and Life Option are each the Actuarial Equivalent of the Single
Life Annuity payable to the Participant hereunder, the Participant may elect
either alternative form of payment by filing the appropriate election form with
the Committee at any time prior to the Benefit Commencement Date or Deferred
Benefit Commencement Date in effect for such Participant. In the event that
either the Qualified Joint and Survivor Annuity or the Ten Year Certain and Life
Option is not the Actuarial Equivalent of the Single Life Annuity payable to the
Participant hereunder, then the Participant’s election of the form of payment
which is not such an Actuarial Equivalent shall be subject to the following
limitations:
 
 -            Participant must elect the alternative form of benefit by filing
the appropriate benefit election form with the Committee at least twelve (12)
months prior to the Benefit Commencement Date or Deferred Benefit Commencement
Date in effect at the time for the Participant, and the benefit election shall
in no event become effective or otherwise have any force or applicability until
the expiration of the twelve (12)-month period measured from the date such
election is filed with the Committee. Accordingly, the benefit election shall
become null and void should the Participant’s Benefit Commencement Date or
Deferred Commencement Date occur within that twelve (12)-month period.  As part
of the benefit election process, the Participant must designate a new Benefit
Commencement Date that is at least five (5) years later than the date on which
the Participant’s Retirement Benefit would have otherwise commenced in
accordance with the Benefit Commencement Date or Deferred Benefit Commencement
Date in effect for the Participant immediately prior to the filing of his or her
benefit election.


(iv)         For purposes of determining whether the Qualified Joint and
Survivor Annuity is the Actuarial Equivalent of the Single Life Annuity payable
to the Participant, any subsidy provided with respect to the Qualified Joint and
Survivor Annuity shall not be taken into account, provided the annual lifetime
benefit payable thereunder to the Participant is not greater than his or her
annual lifetime benefit under the Single Life Annuity, and the annual lifetime
benefit payable to the survivor is not greater than the annual lifetime benefit
payable to the Participant under such Qualified Joint and Survivor Annuity.  In
no event will the Qualified Joint and Survivor Annuity or the Ten Year Certain
and Life Option be deemed for purposes of subparagraph (iii) above to be the
Actuarial Equivalent of the Single Life Annuity payable to the Participant
hereunder, if the scheduled date for the first annuity payment under such
alternative form of payment is other than the Benefit Commencement Date or
Deferred Benefit Commencement Date in effect at the time for the Participant.
 
(v)           A benefit election made under this Paragraph 3.4 by a Participant
who is married on such date is not subject to spousal consent.
 
 
7

--------------------------------------------------------------------------------

 
 
3.5           Ten Year Certain and Life Option.  A Participant who elects the
Ten Year Certain and Life Option shall receive his or her Retirement Benefit in
the form of a monthly annuity over his or her lifetime.  If the Participant dies
before one hundred and twenty (120) monthly payments (hereinafter referred to as
the “period certain”) have been made, the Participant’s designated Beneficiary
or Beneficiaries shall be entitled to share equally in the Participant’s monthly
retirement benefit for the remainder of such period certain.  A Participant
electing to receive his or her Retirement Benefit in such form must designate,
as described in Section 3.6, one or more Beneficiaries to receive any remaining
payments under the Plan after his or her death.  If the Participant and the
designated Beneficiary or Beneficiaries die within the period certain, the
remaining payments shall be made to the estate of the designated Beneficiary who
last received a payment under this Section 3.5.
 
3.6           Beneficiary Designation.  The Beneficiary designation of a
Participant who elects to receive his or her Retirement Benefit in the form of a
Ten Year Certain and Life Option shall be made on a form prepared by, and
delivered to, the Committee prior to the Benefit Commencement Date or Deferred
Benefit Commencement Date in effect for that benefit. The Participant may revoke
or change the designation at any time prior to the applicable Benefit
Commencement Date by delivering a subsequent form to the Committee.
 
3.7           Calculation of Alternative Forms of Benefits.  The amount of all
benefit payment forms specified in Section 3.4 shall be determined in accordance
with the provisions of the San Jose Water Company Retirement Plan.
 
3.8           Retiree Increases.
 
(a)           1998 Retiree Benefit Increase. Subject to a ten percent (10%)
maximum benefit increase, the monthly pension of each Participant (or
Beneficiary in the case of a deceased Participant) shall be increased 0.138889%
for each month or partial month which has elapsed from the date of the initial
payment of retirement benefits to each Participant (or Beneficiary), up to and
including February 28, 1998.
 
(b)           2002 Retiree Benefit Increase.  Subject to a ten percent (10%)
maximum benefit increase, the monthly pension of each Participant (or
Beneficiary in the case of a deceased Participant) shall be increased 0.212766%
for each month or partial month which has elapsed from (i) the later of the date
of the initial payment of benefits or March 1, 1998 to (ii) January 31, 2002.
 
3.9           Qualified Preretirement Survivor Annuity.  If a married
Participant dies after his or her Retirement Benefit has vested but before the
Benefit Commencement Date or Deferred Benefit Commencement Date in effect for
such benefit, then the Participant's surviving spouse will be entitled to a
Qualified Preretirement Survivor Annuity in accordance with this Section 3.9.
 
(a)           The Qualified Preretirement Survivor Annuity will become payable
on the later of (1) the first day of the month coinciding with or next following
the Participant's death or (2) the earliest date on which the Participant would
have been eligible to receive a Qualified Joint and Survivor Annuity under the
Plan (disregarding any Deferred Benefit Commencement Date election the
Participant may have outstanding under Section 3.3 at the time of his or her
death).
 
8

--------------------------------------------------------------------------------


 
(b)           The Qualified Preretirement Survivor Annuity will be in a dollar
amount equal to fifty percent (50%) of the amount the Participant would have
received had his or her Separation from Service occurred on the day before his
or her death and he or she had elected the Qualified Joint and Survivor Annuity
as his or her form of benefit payment. In the case of a vested Participant who
dies on or before the earliest date on which he or she would have been eligible
to receive a Qualified Joint and Survivor Annuity, the amount of the Qualified
Preretirement Survivor Annuity will be computed as though the Participant had
survived until he or she was first eligible to receive a Qualified Joint and
Survivor Annuity, retired at that time with an immediate Qualified Joint and
Survivor Annuity, and died the next day.
 
3.10           Death Benefit.  If a Participant who is unmarried at the time
dies after his or her Retirement Benefit has vested but before the Benefit
Commencement Date or Deferred Benefit Commencement Date in effect for such
benefit, then such Participant's Beneficiary shall be entitled to a Death
Benefit in accordance with this Section 3.10.
 
(a)           The Death Benefit will become payable on the later of (1) the
first day of the month coinciding with or next following the Participant's death
or (2) the earliest date on which the Participant would have been eligible to
receive his or her Retirement Benefit (disregarding any Deferred Benefit
Commencement Date election the Participant may have outstanding under Section
3.4 at the time of his or her death).
 
(b)           The Death Benefit will be in a monthly dollar amount equal to the
monthly retirement benefit the Participant would have received under the Plan
had his or her Separation from Service occurred on the day before the
Participant's death and he or she had elected to receive the optional form of
benefit described in Section 3.5 of the Plan. In the case of a vested
Participant who dies on or before the earliest date that such Participant would
have been eligible to receive his or her Retirement Benefit, the amount of the
Death Benefit will be computed as though the Participant had survived until he
or she was first eligible to receive a retirement benefit, retired at that time
and elected to receive the optional form of benefit described in Section 3.5 of
the Plan, and died the next day.
 
3.11          Adjustments to Benefits. The benefit calculated in accordance with
the provisions of this Article III shall, with respect to each Participant
referenced in Exhibit A, be subject to the specific adjustments set forth in
Exhibit A with respect to that Participant.
 
3.12         Mandatory Deferral of Payments. Notwithstanding any provision to
the contrary in this Article III or any other article in the Plan, a vested
Participant’s Retirement Benefit shall not commence under this Plan prior to the
earlier of (i) the first day of the seventh (7th) month following the date of
his or her Separation from Service or (ii) the date of his or her death, if  the
Participant is deemed at the time of such Separation from Service to be a
Specified Employee and such delayed commencement is otherwise required in order
to avoid a prohibited distribution under Code Section 409A(a)(2). Upon the
expiration of the applicable deferral period, all monthly retirement payments
deferred pursuant to this Section 3.12 shall be paid in a lump sum to the
Participant, and the remaining monthly retirement payments due under the Plan
shall be paid in accordance with the normal payment dates specified for them
herein.
 
 
9

--------------------------------------------------------------------------------

 
 
IV.
VESTING

 
4.1           Normal Vesting.  A Participant shall vest in his or her Accrued
Benefit upon completion of Years of Service as follows:
 


Years of Service
Vested Percentage
   
Less than 10
None
   
10 or More
100%



 
4.2           Change in Control Severance Vesting.  Notwithstanding Section 4.1,
a Participant’s Accrued Benefit shall immediately become 100% vested if such
Participant becomes entitled to a severance benefit under the Executive
Severance Plan by reason of a qualifying termination of his or her Employee
status thereunder.
 
V.
FUNDING NATURE OF THE PLAN

 
The funds used for payment of benefits under this Plan and of the expenses
incurred in the administration thereof shall, until such actual payment,
continue to be a part of the general funds of the Company, and no person other
than the Company shall, by virtue of this Plan, have any interest in any such
funds.  Nothing contained herein shall be deemed to create a trust of any kind
or create any fiduciary relationship.  To the extent that any person acquires a
right to receive payments from the Company under this Plan, such right shall be
no greater than the right of any unsecured general creditor of the Company.  The
foregoing notwithstanding, the Company may fund the Plan with Board approval at
any time, and the Company shall in the event of a Change in Control arrange for
the funding, immediately before the effective date of that Change in Control, of
all the Accrued Benefits under the Plan through a trust which satisfies the
requirements of Revenue Procedure 92-64 and/or such other statutory or
regulatory requirements as are necessary to assure that Participants are not
subject to Federal income taxation on either their Accrued Benefits or amounts
contributed to such trust before their receipt of such benefits or assets.
 
VI.
ADMINISTRATION OF THE PLAN

 
6.1           The Plan shall be administered by the Committee.  The Committee
shall have the exclusive authority and responsibility for all matters in
connection with the operation and administration of the Plan.  The Committee’s
powers and duties shall include, but shall not be limited to, the
following:  (a) selecting the Eligible Employees who are to participate in the
Plan, (b) responsibility for the compilation and maintenance of all records
necessary in connection with the Plan; (c) determining the amount (if any) of
the benefits payable under the Plan to a Participant or his or her spouse or
Beneficiary and authorizing the payment of all benefits under the Plan as they
become due and payable under the Plan; (d) reducing or otherwise adjusting
amounts payable under the Plan if payments are made in error; and (e) authority
to engage such legal accounting and other professional services as it may deem
proper.  Decisions by the Committee shall be final and binding upon all parties.
 
 
10

--------------------------------------------------------------------------------

 
 
6.2           The Committee, from time to time, may allocate to one or more of
its members (or to any other person or persons or organizations) any of its
rights, powers, and duties with respect to the operation and administration of
the Plan.  Any such allocation shall be reviewed from time to time by the
Committee and shall be terminable upon such notice as the Committee, in its sole
discretion, deems reasonable and prudent under the circumstances.
 
6.3           The members of the Committee shall serve without compensation, but
all benefits payable under the Plan and all expenses properly incurred in the
administration of the Plan, including all expenses properly incurred by the
Committee in exercising its duties under the Plan, shall be borne by the
Company.
 
VII.
AMENDMENTS AND TERMINATION

 
7.1           The Board of Directors reserves the power at any time to terminate
this Plan and to otherwise amend any portion of the Plan other than this Article
VII; provided, however, that no such action shall (i) reduce any Accrued Benefit
(or any benefit hereunder based thereon) as of the date of such action or (ii)
adversely affect a Participant's right to continue to vest in such Accrued
Benefit in accordance with the terms of the Plan in effect immediately prior to
such action.
 
7.2           Notice of termination or amendment of the Plan, pursuant to
Section 7.1, shall be given in writing to each Participant and beneficiary of a
deceased Participant.
 
7.3           No amendment or termination of the Plan shall affect or modify the
benefit commencement date provisions or form of payment provisions in effect
under Article III immediately prior to such amendment or termination, and such
amendment or termination shall not result in any accelerated payment of  the
retirement benefits accrued under the Plan.
 
VIII.
MISCELLANEOUS

 
8.1           The headings and subheadings of this instrument are inserted for
convenience of reference only and are not to be considered in the construction
of this Plan.  Wherever appropriate, words used in the singular may include the
plural, plural may be read as the singular and the masculine may include the
feminine.
 
8.2           The instrument creating the Plan shall be construed, administered,
and governed in all respects in accordance with the laws of the State of
California to the extent not preempted by ERISA.  If any provision of this Plan
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions shall continue to be fully effective.
 
 
11

--------------------------------------------------------------------------------

 
 
8.3           Participation in this Plan shall not give to any employee the
right to be retained in the employ of the Company nor any right or interest in
this Plan other than is herein specifically provided.
 
8.4           Any payment to a Participant or beneficiary or the legal
representative of either, in accordance with the terms of this Plan shall to the
extent thereof be in full satisfaction of all claims such person may have
against the Company hereunder, which may require such payee, as a condition to
such payment, to execute a receipt and release therefor in such form as shall be
determined by the Company.
 
8.5           This Plan is intended to qualify for exemption from Articles II,
III, and IV of ERISA, as amended, as an unfunded plan maintained primarily for
the purpose of providing deferred compensation for a select group of management
or highly compensated employees under Sections 201(2), 301(a)(3) and 401(a)(1)
of such Act, and shall be so interpreted.
 
8.6           Benefits under this Plan shall not be alienated, hypothecated or
otherwise encumbered, and to the maximum extent permitted by law such benefits
shall not in any way be subject to claim of creditors or liable to attachment,
execution or other process of law.
 
8.7           If an individual entitled to receive retirement benefits is
determined by the Committee or is adjudged to be legally incapable of giving
valid receipt and discharge for such benefits, they shall be paid to the duly
appointed and acting guardian, if any, and if no such guardian is appointed and
acting, to such person as the Committee may designate.  Such payment shall, to
the extent made, be deemed a complete discharge for such payments under this
Plan.
 
8.8           If the Committee is unable due to unforeseen circumstances to make
the determinations required under this Plan in sufficient time for payments to
be made when due, the Committee shall make the payments immediately upon the
completion of such determinations, with interest at a reasonable rate from the
due date, and may, at its option, make provisional payments, subject to
adjustment, pending such determination.
 
8.9           For purposes of this Plan, actuarial equivalents shall be
determined on the basis of mortality tables and interest factors most recently
employed for the purpose of the San Jose Water Company Retirement Plan.
 
IN WITNESS WHEREOF, San Jose Water Company has caused its authorized officers to
execute this instrument in its name and on its behalf.
 

   
SAN JOSE WATER COMPANY
       
 
, 2007
By:
             
Title:
 

 
 
12

--------------------------------------------------------------------------------

 


EXHIBIT A
 
TO
 
THE EXECUTIVE SUPPLEMENTAL RETIREMENT PLAN
 
(a)           In computing John Weinhardt's benefit under Section 3.1 of the
Plan, he shall receive an additional eight and one quarter tenths of one percent
(0.825%) of Final Average Compensation for each year of service as President and
Chief Executive Officer of the Company. In addition, Mr. Weinhardt shall be
entitled to a supplemental benefit of payment of $225,000, which shall be fully
vested upon his retirement and payable in equal monthly installments over the
thirty-six (36) month period beginning August 1, 2002 and ending July 31, 2005.
 
(b)           If Barbara Y. Nilsen retires on March 1, 1998, then the benefit to
which she is entitled under Sections 3.1 and 3.2 of the Plan shall be increased
by $40,000 in the first year, $30,000 in the second year, and $20,000 in the
third year of retirement.
 
(c)           In computing Frederick Meyer's benefit under Sections 3.1 and 3.2
of the Plan, he shall receive an additional two and one-half (2 1/2) Years of
Service credit and shall be deemed to be 2 1/2 years of age older at the time he
retires.
 
(d)           In computing the benefits under Article III for any Participant
who becomes entitled to a severance benefit under the Executive Severance Plan
by reason of a qualifying termination of Employee status after a Change in
Control, such Participant shall be credited with an additional number of Years
of Service and years of age equal to the number of years of cash severance
benefits to which such Participant is entitled under the Severance Plan (or if
the severance benefit is paid in a lump sum, the number of years of salary or
compensation on which such lump sum severance payment is based).  In no event,
however, shall any benefit be payable hereunder earlier than it otherwise would
have been paid in the absence of such additional Years of Service and age
credits.
 
(e)           If W. Richard Roth terminates Employee status before his Normal
Retirement Date, the benefit to which he is entitled under Section 3.2 of the
Plan shall be the full annual amount computed in accordance with Section 3.1 of
the Plan, without any reduction for early commencement of benefits In addition,
in computing Mr. Roth’s Final Average Compensation for purposes of computing his
benefit under Article III, his actual annual bonus for each year on and after
2003 shall be deemed to be the greater of such actual bonus or his target bonus
for such year.  If Mr. Roth becomes entitled to a severance benefit under the
Executive Severance Plan by reason of a qualifying termination of Employee
status after a Change in Control, he shall be credited with such additional
service and years of age, if any, as is necessary, after application of
paragraph (d) above, to qualify him for benefits that would be payable had he
terminated Employee status after qualifying for an Early Retirement Date,
provided that no benefit shall be payable before his actual 55th birthday.
 
(f)           If Jim Johansson retires March 12, 2004 then the benefit to which
he is entitled under Sections 3.1 and 3.2 of the Plan shall be calculated with
an additional one and one half years of service credit and one and one half
years of age credit.
 
 
13

--------------------------------------------------------------------------------

 
 
(g)           If Robert Loehr retires on December 07, 2004, then the benefit to
which he is entitled under Sections 3.1 and 3.2 of the Plan shall be calculated
with an additional 2 years of age credit.
 
(h)           When George Belhumeur retires, the benefit to which he is entitled
under Sections 3.1 and 3.2 of the Plan shall be determined by increasing his
Final Average Compensation (as defined in Section 1.11) by the dollar amount
obtained by dividing the accrued vacation and termination payments made to him
in connection with his retirement by 36; provided, however that in determining
his normal retirement benefit under Section 3.1 or his early retirement benefit
under Section 3.2, his Accrued Benefit shall in no event be less than his
Accrued Benefit as of February 28, 2004.
 
(i)           If Richard Balocco retires before February 28, 2007, then the
benefit to which he is entitled under Sections 3.1 and 3.2 of the Plan shall be
calculated with an additional two and one half years of age credit.
 
(j)           If Richard Pardini retires June 15, 2007, then the benefit to
which he is entitled under Sections 3.1 and 3.2 of the Plan shall be calculated
with an additional three years of service credit.
 
 
14

--------------------------------------------------------------------------------